       Case 4:20-cv-00127-DPM Document 20 Filed 04/07/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

LAWRENCE STRAUGHTER                                          PLAINTIFF

v.                        No. 4:20-cv-127-DPM

UNITED STATES OF AMERICA                                  DEFENDANT

                                ORDER
     Defendant's motion to file Exhibit B (a compilation of medical
records) under seal, Doc. 19, is granted for good cause. Please provide
a courtesy copy to chambers.
     So Ordered.

                                  D .P. Marshall Jr.
                                  United States District Judge
